PeR CüRiam.
On authority of S. v. Hard, ante 149, we hold that a duly appointed policeman of the City of Charlotte, North Carolina, is an officer of said City within the meaning of G.S. 14-230.
For the reasons set out in the Hord case, we hold that Bills of Indictment Nos. 42961 and 42931 were properly quashed. There is nothing in these bills alleging that Mary Trapp maintained a place of prostitution within the City of Charlotte or in Mecklenburg County, within the jurisdiction of the Police Department of the City of Charlotte.
Furthermore, Bill of Indictment No. 42934 does not charge that Mary Trapp kept in her possession spirituous and intoxicating liquors for the purpose of sale in the City of Charlotte or in Mecklenburg County, within the jurisdiction of the Police Department of the City of Charlotte. Therefore, we hold that this bill was properly quashed.
It may be inferred from Bill of Indictment No. 42929 that George Baker, who lives at 113 Sycamore Street, Charlotte, North Carolina, at some undisclosed time obtained certain property from some undisclosed party or parties by larceny or trick in the City of High Point, and that the Police Department of the City of High Point may have requested his arrest. Even so, no such facts are disclosed in the bill of indictment. Moreover, there is no allegation that any process was issued at the instance of the Police Department of the City of High Point and placed in the hands of the defendant, directing him to arrest George Baker. We hold that the court below properly quashed this bill of indictment.
For the reasons hereinabove stated, the ruling of the court below, quashing each of the above bills of indictment, will be upheld.
Affirmed.